DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
the present drawings have reference number, lines, and figures that are drawn, which are not sufficiently dense and dark, and well-defined.  
MPEP 37 C.F.R. 1.84(l)
(l)     Character of lines, numbers, and letters.  All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.


In the drawings, while a first side wall and a fourth side wall of the accommodation slot are identified with corresponding reference numbers, but a second side wall and a third side wall of the accommodation slot are not identified with corresponding reference numbers.  
An opening of the accommodation slot and an opening of the installation slot are not identified in the drawings with lines and corresponding reference numbers.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC CIGARETTE PROVIDING RELIABILITY OF A DETACHABLE CONNECTION BETWEEN AN ATOMIZING DEVICE AND A POWER SUPPLY UNIT.

The disclosure is objected to because of the following informalities: 
Paragraph [0032], line 7, the examiner suggests the applicant to change "including slot 11" to -- installation slot 11 -- because line 4 describes, "an installation slot 11".  
Paragraph [0033], lines 4-5, the examiner suggests the applicant to change "the power supply" to -- the power supply unit 1 --.  
Paragraph [0033], line 7, the examiner suggests the applicant to change "the installation slot" to -- the installation slot 11 --.
Paragraph [0035], line 7, the examiner suggests the applicant to change "(no shown in the figure)" to -- (not shown in the figure) --.
Paragraph [0035], lines 7-8 describe, "a first side wall 3211, a second side wall, a third sidewall, and a fourth side wall 3221".  However, while the first and fourth side walls are assigned with corresponding reference numbers, but the second and third side walls are not assigned with their corresponding reference numbers.  Also, while the first, second, and fourth side walls are written "side wall", the third side wall is written as "sidewall".  Therefore, the examiner suggests the applicant to change "a third sidewall" to -- a third side wall --.
Paragraph [0037], lines 4-5, the examiner suggests the applicant to change "the second installation post" to -- the second installation post 3214 --.  
Paragraph [0037], line 7 describes, "the opening", but because the specification does not describe this opening with a corresponding reference number, this opening cannot be identified in the drawings.  Therefore, it is not clear what this opening is.  
Paragraph [0037], lines 15-16, the examiner suggests the applicant to change "the through hole" to -- the through hole 3213 --.  
Paragraph [0038], lines 2 and 4 describe, "the open end", "the opening end" and "the opening".  It is not clear all these three elements are the same element or three different elements.  Line 8 also recites, "the opening end".  
Paragraph [0038], line 11, the examiner suggests the applicant to change "the third guiding surface" to -- the third guiding surface 3132 --.
Paragraph [0038], line 13, the examiner suggests the applicant to change "the accommodation slot 321to" to -- the accommodation slot 321 to --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11 recites, "when sliding the elastic limit stop, the elastic limit stop is configured to detach from the atomizing device and the atomizing ".  It is not clear what causes the elastic limit stop to slide and how the sliding of the elastic limit stop can cause the elastic limit stop to detach from the atomizing device.  
Claim 2 recites the limitation "the first side wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 2 recites, "a second side wall and a third side wall".  It is not clear the exact locations of the second and third side walls since the corresponding reference numbers for the second and third side walls are not assigned and the drawings did not identify the second and third side walls with lines.  
Claim 6, line 4 recites, "a fourth side wall".  It is not clear how the accommodation slot can have the fourth side wall without a second side wall and a third side wall since claim 6 is depended on claims 2, which is depended on claim 1, where claims 1 and 2 do not recite the second and third side walls.  It seems that claim 6 should be depended on claim 5 instead of claim 2 since claim 5 recites, "a second side wall and a third side wall" for the first time.
Claim 7, lines 1-2 recite, "an opening direction of the accommodation slot is the same as an opening direction of the installation slot".  However, claims 1 and 2 where claim 7 depended on do not recite "an opening of the accommodation slot" and "an opening of the installation slot".  The opening direction is just a direction and not the opening itself.  Therefore, it is not clear how the opening direction can exist without the actual opening.
Claim 7 recites the limitation "the surface of the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, because the opening is not identified in the drawings with a line and a corresponding reference number, the location of the opening is not clear.  Therefore, the surface of the opening also cannot be clearly identified without knowing the exact location of the opening itself.  
Claim 9, line 2 recites, "a third buckle".  It is not clear how third buckle can exist without a first buckle and a second buckle because claim 1, which claim 9 is depended on, does not recites, the first and second buckles.  
While claim 10 depended on claim 9, claim 10 lines 1-2 also recite, "a third buckle".  Therefore, it is not clear whether "a third buckle" of claim 10 and "a third buckle" recited in claim 9, line 2 are the same third buckle or two different third buckles.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831